
	

116 S2222 IS: To prohibit the Export-Import Bank of the United States from providing financing to persons with seriously delinquent tax debt.
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2222
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit the Export-Import Bank of the United States from providing financing to persons with
			 seriously delinquent tax debt.
	
	
		1.Prohibition on financing by Export-Import Bank of the United States for persons with seriously
 delinquent tax debtSection 2 of the Export-Import Bank Act of 1945 (12 U.S.C. 635) is amended by adding at the end the following:
			
				(l)Prohibition on financing for persons with seriously delinquent tax debt
 (1)In generalThe Bank may not provide financing to any person with seriously delinquent tax debt or for any project if any person participating in the project has seriously delinquent tax debt.
 (2)Determinations of debtFor purposes of paragraph (1), the Bank shall determine if a person has seriously delinquent tax debt—
 (A)using information available through the System for Award Management website and data-analytical approaches; and
 (B)in consultation with the Commissioner of Internal Revenue. (3)WaiverThe President of the United States may waive the prohibition under paragraph (1) with respect to a person if the President—
 (A)determines that there are urgent and compelling circumstances significantly affecting the interests of the United States that require the financing to be provided; and
 (B)not later than 30 days after making that determination, submits to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes the rationale for the determination and relevant information supporting the determination.
 (4)Seriously delinquent tax debt definedIn this subsection, the term seriously delinquent tax debt— (A)means a Federal tax liability that has been assessed by the Secretary of the Treasury under the Internal Revenue Code of 1986 and may be collected by the Secretary by levy or by a proceeding in court; and
 (B)does not include— (i)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;
 (ii)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;
 (iii)a debt with respect to which a continuous levy has been issued under section 6331 of such Code (or, in the case of an applicant for employment, a debt with respect to which the applicant agrees to be subject to such a levy); and
 (iv)a debt with respect to which such a levy is released under section 6343(a)(1)(D) of such Code..  